Citation Nr: 1546098	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned at a September 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported during the September 2015 hearing that his pes planus had worsened since the September 2013 examination (see page 11 of the hearing transcript).  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected pes planus is triggered. 

Entitlement to a TDIU may be an element of an appeal for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 
In this case, the evidence reflects that the Veteran has been unemployed since approximately 2007, he submitted a formal claim for a TDIU in October 2013, and he contends that his service-connected pes planus has contributed to his inability to secure and following substantially gainful employment.  The Veteran's claim for a TDIU was denied by way of an October 2014 rating decision and he did not appeal this decision.  Nevertheless, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU and this issue is before the Board as part of the appeal for a higher initial rating for pes planus.

As the record currently stands, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Thus, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected pes planus and there is any period since January 2006 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Furthermore, the issues of entitlement to service connection for a back disability, a bilateral ankle disability, a bilateral knee disability, a bilateral hip disability, a psychiatric disability (including posttraumatic stress disorder (PTSD)), erectile dysfunction, and a neurologic disability (including radiculopathy and neuropathy) and entitlement to an increased rating for bilateral hearing loss have been raised by the record during the September 2015 hearing and on a September 2015 "Veteran's Supplemental Claim for Compensation" form.  These issues have not yet been adjudicated and the unadjudicated claims as well as the higher initial rating issue being remanded are inextricably intertwined with the claim for a TDIU.  Hence, the Board will defer adjudication of the TDIU claim.
Lastly, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of entitlement to service connection for a back disability, a bilateral ankle disability, a bilateral knee disability, a bilateral hip disability, a psychiatric disability (including PTSD), erectile dysfunction, and a neurologic disability (including radiculopathy and neuropathy) and entitlement to an increased rating for bilateral hearing loss (see page 8 of the September 2015 Board hearing transcript and the September 2015 "Veteran's Supplemental Claim for Compensation" form).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain and associate with the file all updated VA treatment records, to include:

(a)  all records contained in the Salisbury Vista electronic records system and dated from January 2006 through March 2008, from May 2008 through November 2010, and from September 2015 through the present;
(b)  all records from the VA Medical Center in Durham, North Carolina dated from January 2006 through December 2010 and from July 2013 through the present; and
(c)  all records from any other sufficiently identified VA facility.

3.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral pes planus.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's bilateral foot disability shall be set forth in detail.  The examiner shall also specifically discuss the following:

(a)  Whether the Veteran's symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or,

(b)  Whether the Veteran's symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since January 2006 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

5.  After completion of the above development, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

